Case: 11-10738     Document: 00511893442         Page: 1     Date Filed: 06/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2012
                                     No. 11-10738
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARK LINNEAR HAYS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:95-CR-141-2


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Mark Linnear Hays, federal prisoner # 46431-019, moves in this court for
leave to proceed in forma pauperis (IFP) in an appeal of the district court’s
denial of his motions for leave to file a recusal motion, a 18 U.S.C. § 3582(c)
motion for a sentence reduction, and a motion pursuant to Federal Rule of Civil
Procedure 60(b) to challenge his sentence based on newly discovered evidence
and fraud on the sentencing court. Hays’s motion to file a supplemental brief is
DENIED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10738    Document: 00511893442      Page: 2    Date Filed: 06/20/2012

                                  No. 11-10738

      By moving for leave to proceed IFP on appeal, Hays is challenging the
district court’s certification that his appeal is not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5). Hays has
failed to demonstrate that his appeal from the district court’s denial of his
motions for leave to file his proposed recusal, § 3582(c), and Rule 60(b) motions
involves legal points arguable on their merits. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983). Accordingly, his motion for leave to proceed IFP is
DENIED. Further, because it is apparent that an appeal would lack merit, the
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR.
R. 42.2.
      Hays has been warned “that frivolous and repetitive filings may subject
him to sanctions, which may include monetary sanctions and restrictions on
filing further pleadings.” United States v. Hays, 06-10728 (5th Cir. Mar. 26,
2007) (unpublished one-judge order). He has failed to heed that warning.
Accordingly, Hays is ORDERED to pay a sanction in the amount of $100 to the
Clerk of this Court. He is BARRED from filing in the district court or in this
court any challenge to his 1996 convictions or sentences or the disposition of any
prior pleading filed in relation to these convictions or sentences until the
sanction is paid in full, unless he first obtains leave of the court in which he
seeks to file such challenge. Hays is further CAUTIONED that any future
frivolous, repetitive, or abusive filings will subject him to additional and
progressively more severe sanctions. Hays is directed to review any pending
matters and move to dismiss any that are frivolous or repetitive.




                                         2